Order entered March 12, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-19-00477-CR

                 KEITHION DYWANE DERRICK, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-25060-P

                                      ORDER

      We REINSTATE this appeal.

      On March 2, 2020, we abated for a hearing because appellant’s brief was

past due. The same day, appellate counsel April Smith filed a motion to withdraw.

We GRANT the motion and DIRECT the Clerk to remove April Smith as

appellant’s counsel of record.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal. We ORDER the trial court to transmit a supplemental clerk’s record
containing the order appointing new counsel to this Court within THIRTY DAYS

of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; to April Smith; and to the

Dallas County District Attorney’s Office.

      We ABATE this appeal to allow the trial court to comply with this order.

We will reinstate the appeal when we receive the order appointing new counsel.




                                            /s/   LANA MYERS
                                                  JUSTICE